Title: From Louisa Catherine Johnson Adams to George Washington Adams, 12 March 1826
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington





Washington 12 March 1826


As I have not received a Letter from you I cannot pretend to answer one but I will write notwithstanding altho’ I have nothing to say no not even nonsence. a great art by the by I believe infinitely more difficult than to write mere prosy common sense.—
To tell you how we go on here would be almost impossible. more especially in the great Councils of the Nation Whisper’d rumours however breathe strange sounds and state that it is fortunate that the late mists have prevented the publick from seeing too much of our old favourite Punch who has chosen his scene of action on a stage which though liable to exhibit tricks never before had a master who so thoroughly understood how to play his puppets and to lengthen the performance of the arch fiend so as to make it so long endurable. The last act is not yet over as there are still some singeries expected which is to crown this climax of folly in the last residence of Minerva who it is apprehended finding her most sacred temple invaded is inclined to take herself and her Owl to other regions and perhaps to steer her course to the newly discover’d eliptical bason into which Mr Cleves Symms appears to be so inclin’d to take a dip. As after his arrival he may find it useful to introduce more of his Species I think it would be a great advantage if one of our leading wise acres in the aforesaid house could be prevail’d upon to accompany them as it is probable from the situation of this new world their love of dark dealings would be quite the fashion.—One would think from the stir it makes here that Panama was Pandemonium and I am sure that it has produced or brought into action many fierce and untameable spirits.
They had a debate in the house the day before yesterday in the H.R. upon the subject of giving some dollars to a poor Clerk for additional work Charles who was there laugh’d most heartily when he came home at the impatient agony express’d by one of the M——s to be permitted to speak which burst out into exclamations of “let me speak” several times powerfully vociferated. I was so amused with the description that I wrote the following impromptu
No light had beam’d for days on yonder hall
The Councils in the dark would nought bestow
One little beam of day at last did fall
And Chanticleer determined he would Crow.—
Of News I have but little a faux pas down the stairs has releas’d the lovely Jane from her burthen two Months before it was expected but she is doing well and no fears are entertain’d for the life of the little avant courier notwithstanding his hurry to arrive in this turbulent world—It will probably prove a great convenience to our Commissioner of the lead office should his Son grow up to have one to whom dispatch will be familiar in the way of business—
Adieu I teaze you with another of my fugitive pieces which is the original composition and I cannot copy it—It is as trifling as this letter from your affectionate mother


L. C. Adams.


love to HarietTell Hariet the rug will not suit and I am not anxious to obtain any at present. It was only the opportunity that caused the inducement—you perceive I have got your letter As to young ladies choose well when you choose at all but of all things beware of your cough.

